In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County, dated September 19, 1979, as, upon reargument, adhered to its prior determination, which denied plaintiffs’ motion for a general preference. Order reversed insofar as appealed from, with one bill of $50 costs and disbursements payable jointly by defendants, order dated July 25, 1979 vacated and motion for a general preference granted. The infant plaintiff sustained a "fracture of the left lateral intercondylar eminence of the tibia, accompanied by suprapatellar effusion, as indicated by swelling of soft tissues in the suprapatellar region. Said fracture required closed reduction and the application of a cast.” A year and a half after the accident, the infant’s treating physician claimed that she continued to suffer the effects of her injuries and would continue to suffer mild symptoms from time to time through the indefinite future, with temporary partial disability as often as three or four times a year. This constitutes, if not permanent, at least protracted disability (see 22 NYCRR 674.1). Under the circumstances, a general preference should be granted. Lazer, J. P., Gibbons, Martuscello and O’Connor, JJ., concur.